Citation Nr: 0015120	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-12 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1949 to May 1952 and 
additional service from September 1956 to March 1963.  In 
December 1990, the Board of Veterans' Appeals (Board) denied 
service connection for post-traumatic stress disorder (PTSD) 
based upon its determination that PTSD was "not verified by 
the evidence of record."  The veteran and his accredited 
representative were provided with copies of the decision.  

This matter came before the Board on appeal from a December 
1997 rating decision of the Montgomery, Alabama, Regional 
Office (RO) which determined that the veteran had submitted 
new and material evidence to reopen his claim of entitlement 
to service connection for PTSD.  In September 1998, the 
veteran was afforded a hearing before a Department of 
Veterans Affairs (VA) hearing officer.  In August 1999, the 
RO determined that the veteran had not submitted a 
well-grounded claim of entitlement to service connection for 
PTSD.  In April 2000, the veteran was afforded a video 
hearing before the undersigned Member of the Board.  The 
veteran has been represented throughout this appeal by the 
American Legion.  


FINDING OF FACT

The report of an October 1998 VA examination for compensation 
purposes reflects that the veteran was diagnosed with PTSD 
secondary to his Korean War experiences.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts on appeal that service connection for 
PTSD is warranted as he has been diagnosed with and treated 
for the claimed disorder secondary to his Korean War 
experiences.  Initially, it is necessary to determine if the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), the Court of Appeals for the Federal Circuit held that 
the VA has a duty to assist only those claimants who have 
established well-grounded claims.  The United States Court of 
Appeals for Veterans Claims (Court) has clarified that the VA 
cannot assist a veteran in developing a claim which is not 
well-grounded.  Morton v. West, 12 Vet. App. 477 (1999).  

Generally, a "well-grounded" claim is one which is 
plausible.  The Court has directed that, in order for a claim 
for service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
required nexus between the inservice and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist him 
in developing the facts pertinent to his claim.  When a claim 
is determined to be not well-grounded, the VA does not have a 
statutory duty to assist him in developing the facts 
pertinent to his claim.  However, the VA may be obligated 
under the provisions of 38 U.S.C.A. § 5103(a) (West 1991) to 
advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (1999); a 
link, established by medical evidence, between the veteran's 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R.§ 3.304(f) (1999).  
See also Moreau v. Brown, 9 Vet. App. 389 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

At an October 1998 VA examination for compensation purposes, 
the veteran complained of Korean War-related nightmares, 
intrusive thoughts, and recollections; survivor's guilt; 
social isolation; and a startle reaction.  The veteran 
reported that he had served as a truck driver in combat areas 
during the Korean War.  He stated that his truck came under 
enemy gunfire and he fired the truck's weapon in return.  The 
VA physician diagnosed the veteran with PTSD secondary to his 
Korean War combat experiences.  The Board finds that such 
evidence establishes a well-grounded claim of entitlement to 
service connection for PTSD.  



ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well-grounded.  


REMAND

In reviewing the claims file, the Board observes that the 
service medical records associated with the veteran's period 
of service with the U.S. Air Force between September 1956 to 
March 1963 and his service personnel records are not of 
record.  An April 1999 written statement from the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) conveys that the morning reports from the U.S. 
Army's 3rd Quartermaster Company for the years 1950 and 1951 
may be useful in verifying the veteran's claimed inservice 
combat experiences.  Such morning reports have not been 
incorporated into the record.  The Court has held that where 
evidence in support of the veteran's claim may be in his 
service record or other governmental records, the VA has the 
duty to obtain such records in order to develop fully the 
facts relevant to the claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990); Cohen v. Brown, 10 Vet. App. 128 
(1997).  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should contact the National 
Personnel Records Center and request that 
the service medical records associated 
with the veteran's period of service with 
the U.S. Air Force between September 1956 
to March 1963; his entire service 
personnel (201 or equivalent) file; and 
copies of all relevant entries pertaining 
to the veteran within the morning reports 
of the U.S. Army 3rd Quartermaster 
Company for the period between 1950 and 
1952 be forwarded for incorporation into 
the record.  

2.  The RO should verify whether the 
veteran was officially issued a CIB.  An 
official copy of the DD 214 may be 
obtained for this purpose.

3.  Copies of the documentation that 
resulted in his discharge from the second 
period of service should be obtained.

4.  The RO should determine whether the 
veteran was qualified to operate a 
machine gun.  If there are outstanding 
qualification records, such should be 
incorporated into the record.

2.  The RO should then readjudicate the 
veteran's claim for service connection 
for PTSD with express consideration of 
the Court's holding in Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record.  No inference should be 
drawn from 
it regarding the final disposition of the veteran's claim.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

